Citation Nr: 1121830	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-34 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to more than 45 months of education benefits pursuant to Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





REMAND

The Veteran served on active duty from September 1956 to September 1976.  He died in November 2005.  The appellant is the Veteran's son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  A copy of the decision is not of record.

The appellant originally applied for education benefits, pursuant to Chapter 35, Title 38, United States Code, in August 2003.  He was 18 at the time.  He submitted a certified enrollment showing he was taking 9 credit hours of classes.  The certification listed 6 credit hours as remedial/deficiency/refresher.

Basic eligibility for Chapter 35 benefits is established in several ways, including being the child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  See 38 U.S.C.A. § 3501(a)(1)(A) (West Supp. 2010); 38 C.F.R. § 21.3021 (a)(1)(iii) (2010).  The period of eligibility for a child of the veteran generally extends from the child's eighteenth birthday and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 3512(a) (West Supp. 2010); 38 C.F.R. § 21.3041(a) (2010).   During that eight-year period (ninety-six months), the child is entitled to educational assistance not to exceed 45 months, or the equivalent thereof in part-time training, with limited exceptions.  38 U.S.C.A. § 3511(a) (West Supp. 2010); 38 C.F.R. §§ 21.3020(b), 21.3044(a) (2010).

The appellant was awarded benefits based on the Veteran's service-connected disability rating of 100 percent.  An undated award letter confirmed the grant of benefits.  

The appellant's entitlement was established for 45 months of benefits.  The award letter noted that the appellant qualified for up to five months of extra entitlement that could only be used to pursue a high school diploma, or college refresher, remedial, or deficiency courses.  The letter further noted that the appellant had enrolled in 3 hours of this type of training for the August 2003 to December 2003 semester and another 3 hours for the period from August 2003 to October 2003.

The appellant was further informed that this amounted to 2 months and 6 days of remedial training and that he had 2 months and 24 days of such training remaining without reducing his regular entitlement. 

A Chapter 35 Education Program printout, dated in September 2003, noted that the appellant was enrolled in 6 credit hours.  The printout also showed that his chapter 35 entitlement was now 43 months and 6 days.

The appellant submitted another certification of enrollment in February 2004.  He was listed as enrolled for 14 hours for the period from January 2004 to May 2004.  Benefits were authorized in February 2004.  A Chapter 35 computer printout listed the appellant's remaining entitlement as 39 months and 22 days.

In an undated letter, presumably in February 2004, the agency of original jurisdiction (AOJ) informed the appellant that he qualified for extra entitlement based on refresher, remedial, or deficiency courses.  This was related to his period of enrollment from October 2003 to January 2004.  The letter advised that the appellant had used 1 month and 9 days of credit in the past and 1 month and 10 days with the current enrollment.  He had 2 months and 11 days left of his extra 5 months.

The appellant continued to pursue his education over the next several years and was paid benefits based on his enrollment.  There were no further letters of record regarding his qualifying for further entitlement for refresher, remedial, or deficiency courses.  A series of computer printouts noted the continual usage of education benefits and the gradual decline of his remaining monthly entitlement.

The appellant sought additional benefits in February 2007.  His claim, for the most part, was approved that same month.  A letter from the AOJ, also dated in February 2007, noted that VA could not pay for certain specific courses related to his current claim.  The letter further advised that the appellant had 20 months and 13 days of full-time benefits remaining.  He was informed that he had a delimiting date for the use of his benefits of January 27, 2011.

The appellant wrote to the AOJ in January 2009.  He said he had been reviewing his VA education records.  He noted he had just received an Associates of Arts degree and was transferring to a new university.  He said he had about two years left in his education and would like to review his records to make sure they match the records with his school.  He asked that the AOJ send the audit information to him at his address.

The appellant also submitted a claim for educational benefits in January 2009.  The AOJ issued a Certificate of Eligibility to the appellant in January 2009.  He was instructed to take the letter to his school and ask that a school official submit his enrollment certification to VA.  The letter further informed the appellant that he had 13 months and 13 days of full-time benefits remaining.

The AOJ provided a response to the appellant's request for an audit in February 2009.  The letter detailed the periods for which payments were made, the amount of the payments and the status of the appellant's attendance, i.e., full-time, 3/4 time, 1/2 time or less.  

Additional enrollment certifications were received from the appellant's educational institution in 2009.  A computer printout from October 2009 noted that the appellant had 2 months and 17 days remaining entitlement.  

A last enrollment certification was received in December 2009.  A computer printout, dated December 7, 2009, noted that the appellant had no remaining entitlement for Chapter 35 benefits.

Based on information contained in a statement of the case (SOC) issued in May 2010, it appears the appellant was issued a "computer-generated letter" in December 2009 that explained the last grant of benefits and informed the appellant he had used his total entitlement of 45 months of benefits.  This letter is not of record and must be associated with the education file on remand.

In any event, the appellant submitted a statement that was apparently a response to the above letter in December 2009.  He said he was requesting a benefit extension for his entitlement.  He explained difficulties he had had in pursuing his education.  He noted how close he was to finishing his degree and how he planned to graduate in 2010.

He later submitted his notice of disagreement (NOD) with the determination he had used his entitlement in December 2009.  He said he had not yet reached the age cut-off for use of his benefits.  He asked that his benefits be extended to August 2010.

The above-referenced SOC was issued in May 2010.  The SOC addressed two possible means of extending the appellant's benefits.  The first, related to providing up to 5 additional months for remedial/deficiency/refresher training for individuals who were considered to be educationally disadvantaged.  See 38 C.F.R. § 21.3344 (2010).  This regulation was the basis for the initial grant of additional benefits to the appellant in 2003 and 2004.  As the earlier VA correspondence indicated, the appellant was allowed credit for remedial/deficiency/refresher courses that did not reduce his 45 month entitlement.

The second possible means of extending the appellant's entitlement was through special restorative training under 38 C.F.R. § 21.3300 (2010).  See 38 U.S.C.A. §§ 3540, 3541 (West 2002 & Supp. 2010).  This benefit relates to providing special restorative training where needed to overcome or lessen the effects of a physical or mental disability for the purpose of enabling an eligible child to pursue a program of education, special vocational program or other appropriate goal.  

The AOJ determined that the appellant's circumstances did not satisfy the requirements for either of the two possible means of extension.

The appellant perfected his appeal in July 2010.  He noted that he had had to take remedial courses at his initial education institution.  He also noted that he had had a number of difficulties after the death of his father.  These problems affected his ability to pursue his education.  

The Board interprets the appellant's submission as an assertion that he qualifies for an extension of his benefits under one, or both, of the two possibilities listed in the SOC.  The Board notes that the AOJ determined that he appellant did not meet the requirements for either.  However, the AOJ provided no reasons and bases for this determination, only a declaration that the appellant did not qualify for an extension under either provision.  

On remand the AOJ must provide the appellant with notice as to how he might be able to establish his entitlement to an extension of benefits under either, or both provisions.  Further, the AOJ should provide assistance, if needed, in the development of the appellant's claim.  See 38 C.F.R. §§ 21.1031, 21.1032 (2010) (Duty to provide notice and assistance).  If the appellant cannot establish entitlement to an extension, the AOJ must issue him a supplemental statement of the case (SSOC) that provides an analysis of the evidence of record and explains why the appellant does not qualify for an extension of his Chapter 35 benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must issue the appellant a notice letter that explains the possible ways of extending his Chapter 35 benefits beyond the 45-month limit.  This would include providing him information on how to qualify for an extension under either 38 C.F.R. § 21.3344 or 38 C.F.R. § 21.3300.  The AOJ should also provide assistance, as required, in the development of evidence in support of contentions made by the appellant.

2.  The AOJ must provide a copy of the December 2009 notice letter to the appellant that informed him of the exhaustion of his education benefits.  This letter is the "decision" on appeal and must be associated with the education file.

3.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the appellant should be furnished with a SSOC.  The SSOC must contain a discussion of the evidence and an explanation for why the appellant does not qualify for the benefit sought.  The appellant must also be afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

